DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Okuma et al. (US Pub. No. 2011/0285095).
Regarding claim 1, the Okuma et al. (hereinafter Okuma) reference discloses a sealing device (7), that is an elastomeric (Abstract) sealing device and is fitted in an annular fitting groove (6) formed on one of two members (4,3) configured to be reciprocally movable relative to each other, so as to seal an annular gap (gap between 3a,4a) between these two members, wherein: 
on an outer peripheral side thereof, an annular outer peripheral convex portion (21); and cylindrical surface portions (31) provided on both sides of the outer peripheral convex portion are formed (Fig. 3); and 

Regarding claim 4, the Okuma reference discloses a projection height of the outer peripheral convex portion is higher than a projection height of the inner peripheral convex portion (Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuma.
Regarding claim 2, the Okuma reference discloses the invention substantially as claimed in claim 1.
However, the Okuma reference fails to explicitly disclose a projection height of the outer peripheral convex portion is equal to a projection height of the inner peripheral convex portion.
It would have been obvious to one of ordinary skill in the art at the time of filing  to make the convex portions of equal height, since such a modification would have involved a mere change in the size of a component in order to provide even wear to the  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claims 3 and 5, the Okuma reference discloses the invention substnatially as claimed in claism 2 and 4.
However, the Okuma reference fails to explicilty disclose the claimed projection height ranges.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the Okuma reference to have the claimed height ranges in order to provide optimal sealing pressure and longevity, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.


Claim 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuma in view of Nakamura (JP38018518B).
Regarding claim 6, the Okuma reference discloses the body of claim 1.
However, the Okuma reference fails to explicitly disclose a mold used to form the body.
The Nakamura reference, a seal, discloses making an elastomeric sealing element with a mold (Figs. 1-3).
It would have been obvious to one of ordinary skill in the art at the time of filing to make the body of the Okuma reference with a mold in order to reduce manufacturing costs.
Regarding claim 7, the Okuma reference, as modified in claim 6, discloses a projection height of the outer peripheral convex portion is higher than a projection height of the inner peripheral convex portion (Okuma, Fig. 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894.  The examiner can normally be reached on Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GILBERT Y LEE/Primary Examiner, Art Unit 3675